Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146089                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146089
                                                                    COA: 312308
                                                                    Oakland CC: 2012-240981-FH
  RICHARD LEE HARTWICK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 11, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of (1) whether the defendant was entitled to dismissal
  of the marijuana-related charges under the immunity provision in § 4 of the Michigan
  Medical Marihuana Act (MMMA), MCL 333.26424; (2) whether the defendant was
  entitled to dismissal of the charges under the affirmative defense in § 8(a) of the MMMA,
  MCL 333.26428(a); and (3) if the defendant was not entitled to dismissal, whether he is
  permitted to raise the § 8 affirmative defense at trial.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
           s0325                                                               Clerk